ON Re-Hearing.
After carefully considering the petition for rehearing in this case, and the arguments advanced in the support of the same, I have been unable to reach a different conclusion from the one announced in the above opinion, which was handed down on the 20th of April, 1898, and from which a rehearing was granted on the 6th of May, 1898. I now adopt said opinion, and would add nothing thereto, but for the fact that counsel seem to consider that the questions raised by the answer and cross bill of the widow and the heirs at law of O. R. Gains, deceased, have not been given the attention to which they are entitled. As stated in the above opinion, at the time this suit was brought C. R. Gains was dead, and Henry Ash, as sheriff, had been appointed his administrator, and represented the Gains estate in the proceeds arising from the sale of this land. It appears that the land in eontrovers3r was conveyed to J. V. Blair, trustee,, as the result of a compromise made July 24, 1885. This tract and some other lands had been held jointly by the board of trustees of Oberlin College, F. K. Knight and O. R. Gains, the first named owning one-half and the other two one-fourtli each; and they agreed to convey it to said Blair, trustee, to sell and convey, by deed,, said land, under the directions of the grantors, and said trustee was to divide the proceeds among the grantors in the proportion of their respective interests therein, after paying the expense of the trust. The land was sold under the direction of the plaintiffs, the administrator of O. R. Gains, and F. K. Knight. It is claimed for the Gains estate that Henry Ash,, administrator, had no right to consent to the sale made by Trustee Blair. The land, however, was articled to be sold, and at the time of the sale *824must be regarded as personalty, and, being personalty, it was one of tbe duties of tlie administration to deal with it. On this question,, we find the law stated iii 2 Story, Eq. Jur. § 1212, where it is said: “Another class of cases illustrating the doctrine of implied trusts is that which embraces what is commonly called the equitable conversion of property. By this is meant an implied or equitable change of property from real to personal or from personal to real,so that each is considered transferable, transmis-sable, and descendible, according to its new character, as it arises out of the contracts or other acts or intentions of the parties. This change is a mere consequence of the common doctrine of courts of equity, that where things are agreed to be done they are to be treated for many purposes as if they were actually done. * * * Land articled to be sold and turned into money, is reputed money, and money articled or bequeathed to be invested in land is ordinarily deemed to be land.” See Turner v. Davis, 41 Ark. 270, a very similar case to the one under consideration, in which there was litigation among heirs as to a tract of land, and, by agreement, it was conveyed to a trustee to be sold, and the proceeds divided, and it was held to be personalty. See, also, Zane v. Sawtell, 11 W. Va. 43.
As to the time when the c.onversion takes place inter vivos, Pomeroy, in his Equity Jurisprudence (section 1162, vol. 3, says: “Subject to this general modification, the rule is settled that the conversion takes place in wills as from the death of the testator, and in deeds and other instruments inter vivos as from the elate of their execution.” In the case of Zane v. Sawtell, supra, James W. Zane and wife conveyed to a trustee certain lots, “in trust that he should sell and dispose of said lots as occasion might fairly offer,” etc.; and GreeN,Judge, in delivering the opinion in that case, said: “Unquestionably the deed of James W. Zane and wife, in the view of a court of equity, impressed on these twenty-one lots the character of personalty,, and upon his death his interest in these lots would have passed to his personal representatives as personalty, and not to his heirs as realty. This is a sequence of the familiar principle that a court of equity regards land deeded or devised to be sold and converted into money, either articled or bequeathed,, to be invested in land, as having the charac*825ter of the property into which it is to be converted,though the actual conversion by sale or purchase • has not been actually effected,” — citing Harcum's Adm'r v. Hudnall, 14 Grat. 369, and numerous other authorities, among them Craig v. Leslie, 3 Wheat. 563, which is regarded as a leading case on the question. The same principle is announced in the case of Ropp v. Minor, 33 Grat. 109; Effinger v. Hall, 81 Va. 107. Authorities might be multiplied in support of this proposition, but these are deemed sufficient, when applied to the facts • of the case, to lead to the conclusion that the conveyance made to J. V. Blair of the land in controversy converted the same into personalty, and, as such, it devolved upon Henry Ash„ as administrator of the estate of C. R. Gains, to direct the sale of said tract of land, and receive and administer the proceeds as part of the personal estate of his intestate. I hold now, upon a review of the entire case, as I held in the above opinion, that the decree complained of must be reversed and the bill dismissed.

Reversed.